Exhibit 10.1

AMENDMENT TO CREDIT AGREEMENT

July 10, 2020

This AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of the date
hereof, is made by and among CPI CG INC., a Delaware corporation (the
“Borrower”), CPI CARD GROUP INC., a Delaware corporation (“Holdings”), the other
Loan Parties, the Lenders party hereto (the “Consenting Lenders”), GLAS USA LLC,
as administrative agent for the lenders (in such capacity, the “Administrative
Agent”), and GLAS Americas LLC, as collateral agent for the lenders (in such
capacity, the “Collateral Agent”, and together with the Administrative Agent,
the “Agents” and each an “Agent”)).

PRELIMINARY STATEMENTS:

WHEREAS, the Borrower, Holdings, the Lenders party thereto and the Agents
entered into that certain Credit Agreement, dated as of August 17, 2015 (as
amended, restated, supplemented or otherwise modified from time to time,
including the First Amendment to First Lien Credit Agreement, dated as of
December 31, 2016, and the First Lien Amending Agreement, dated as of March 6,
2020, the “Credit Agreement”). Unless otherwise defined herein, capitalized
terms shall have the meanings set forth in the Credit Agreement;

WHEREAS, pursuant to Section 4 of the First Lien Amending Agreement, the
Borrower is required to deliver duly executed Control Agreements as set forth
therein;

WHEREAS, each Lender has agreed to indemnify the Agents on the terms set forth
in Section 8.12(b) of the Credit Agreement; and

WHEREAS, certain Subsidiaries of Holdings and the Collateral Agent are party to
that certain Deposit Account Control Agreement dated July 10, 2020 (the “Wells
Fargo DACA”), among such Subsidiaries, the Collateral Agent, the Super Senior
Administrative Agent, and Wells Fargo Bank, National Association, as depositary
bank;

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is acknowledged by each party hereto, it is agreed:

1.Amendment.  Subject to the satisfaction of the conditions set forth in
Section 2 hereof, the Consenting Lenders (constituting the Required Lenders)
hereby agree to amend Section 8.12 of the Credit Agreement by adding the
following new clause (d) immediately after clause (c) thereof:

(d)Notwithstanding anything in this Agreement or the other Loan Documents to the
contrary, to the extent the Collateral Agent or any of its Related Parties is
entitled to indemnification under Section 8.12(b) in any matter relating to or
arising out of, or in connection with or as a result of the Collateral Agent’s
indemnification obligations under that certain Deposit Account Control Agreement
dated July 10, 2020 by and among certain Subsidiaries of Holdings, the
Collateral Agent, the Super Senior Administrative Agent, and Wells Fargo Bank,
National Association (the “Wells Fargo DACA”), the Lenders agree to pay such
amounts no later than three (3) days prior to the date the Collateral Agent is
required to make any indemnification payment under the Wells Fargo DACA.

2.Conditions to Effectiveness.  The satisfaction (or waiver in writing by the
Agents) of each of the following shall constitute conditions precedent to the
effectiveness of the Amendment (such date being the “Amendment Effective Date”):



--------------------------------------------------------------------------------

(a)Receipt by the Agents of a fully-executed copy of this Amendment by Holdings,
the Borrower, the other Loan Parties, the Agents and the Required Lenders.

(b)Borrower shall pay all the invoiced out-of-pocket costs and expenses
(including, without limitation, the reasonable fees and expenses of any
attorneys retained by the Agents) required to be paid pursuant to Section 9.03
of the Credit Agreement and the reasonable fees and expenses of Paul Hastings
LLP invoiced by Paul Hastings LLP, which costs, expenses and fees shall not to
exceed $4,500 in the aggregate, in connection with the preparation, negotiation,
execution and delivery of this Amendment and any documents and instruments
relating hereto.

3.GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS; WAIVER OF JURY
TRIAL.  THIS AMENDMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING GOVERNING
LAW, JURISDICTION, CONSENT TO SERVICE OF PROCESS AND WAIVER OF JURY TRIAL SET
FORTH IN SECTION 9.09 AND 9.10 OF THE CREDIT AGREEMENT, AND SUCH PROVISIONS ARE
INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

4.Counterpart Execution; Electronic Transmission.  This Amendment may be
executed by the parties hereto in any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. This Amendment may be transmitted and/or signed by
telefacsimile and by signatures delivered in ‘PDF’ format by electronic mail.
Subject to any Requirement of Law, the effectiveness of any such documents and
signatures shall have the same force and effect as an original copy with manual
signatures and shall be binding on all Loan Parties, the Agents, and the
Lenders.

5.Effect on Loan Documents.  The Borrower, Holdings, the other Loan Parties, the
Administrative Agent, the Collateral Agent and the Consenting Lenders hereby
acknowledge and agree that the Credit Agreement and each other Loan Document
shall continue to be and remain unchanged and in full force and effect in
accordance with the respective terms of each, except as expressly provided
herein. Nothing herein shall be deemed to entitle the Borrower, Holdings, or the
other Loan Parties to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or the other Loan Documents in
similar or different circumstances. Nothing contained in this Amendment shall be
construed or interpreted or is intended as a waiver of or limitation on any
rights, powers, privileges, rights to indemnification or reimbursement,
protections or remedies that the Administrative Agent, the Collateral Agent or
the Lenders have or may have under the Credit Agreement or any other Loan
Document (as amended pursuant to this Amendment) on account of any Default or
Event of Default. From and after the Amendment Effective Date, (i) the term
“Agreement” in the Credit Agreement, and all references to the Credit Agreement
in any Loan Document, shall mean the Credit Agreement, as amended by, among
other things, this Amendment, and (ii) the term “Loan Documents” in the Credit
Agreement and the other Loan Documents shall include, without limitation, this
Amendment, the Wells Fargo DACA and any other Control Agreement entered into in
connection with the transactions contemplated by the Credit Agreement.

6.Entire Agreement.  This Amendment is the entire agreement, and supersedes any
prior agreements and contemporaneous oral agreements, of the parties hereto
concerning its subject matter.

7.Agent Authorization. Each of the Consenting Lenders hereby authorizes and
directs the Administrative Agent and the Collateral Agent to execute and deliver
this Amendment, in each case on behalf of the Lenders and each of the Consenting
Lenders acknowledges and agrees that the rights, powers, privileges, rights to
indemnification or reimbursement, protections or remedies afforded the
Administrative Agent and the Collateral Agent under the Credit Agreement and the
other Loan Documents



2

--------------------------------------------------------------------------------

shall apply to the execution hereof and any action (or inaction) required
hereunder or in connection with the transactions contemplated hereunder.

8.Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.

9.Severability.  In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

10.Receipt. The Collateral Agent in its capacity as the Designated First Lien
Priority Representative under the Intercreditor Agreement acknowledges receipt
of this Amendment for purposes of Section 6.03(e) of the Intercreditor
Agreement.

[Signature pages follow]





3

--------------------------------------------------------------------------------

CPI CG INC., as Borrower







By:

/s/ John Lowe



Name: John Lowe



Title: Vice President







CPI CARD GROUP INC., as Holdings







By:

/s/ John Lowe



Name: John Lowe



Title: Vice President







OTHER LOAN PARTIES:







CPI CARD GROUP - INDIANA, INC.







By:

/s/ John Lowe



Name: John Lowe



Title: Vice President







CPI HOLDING CO.







By:

/s/ John Lowe



Name: John Lowe



Title: Vice President







CPI CARD GROUP - COLORADO, INC.







By:

/s/ John Lowe



Name: John Lowe



Title: Vice President







CPI CARD GROUP - MINNESOTA, INC.







By:

/s/ John Lowe



Name: John Lowe



Title: Vice President







CPI CARD GROUP - NEVADA, INC.







By:

/s/ John Lowe



Name: John Lowe



Title: Vice President







CPI CARD GROUP - TENNESSEE, INC.







By:

/s/ John Lowe



Name: John Lowe



Title: Vice President





[SIGNATURE PAGE TO AMENDMENT TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

GLAS USA LLC, as Administrative Agent for the Lenders











By:

/s/ Diana Gulyan



Name: Diana Gulyan



Title: Assistant Vice President











GLAS Americas LLC, as Collateral Agent for the Lenders











By:

/s/ Diana Gulyan



Name: Diana Gulyan



Title: Assistant Vice President





[SIGNATURE PAGE TO AMENDMENT TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

GUGGENHEIM LENDERS LISTED ON SCHEDULE I ATTACHED HERETO (excluding Private Debt
Investors Feeder, LLC), severally and not jointly, acting by and through
Guggenheim Partners Investment Management, LLC, as investment manager and not in
its individual capacity











By:

/s/ Kevin M. Robinson



Name: Kevin M. Robinson



Title: Attorney-in-Fact











PRIVATE DEBT INVESTORS FEEDER, LLC



By: Guggenheim Corporate Funding, LLC, its Manager











By:

/s/ Kevin M. Robinson



Name: Kevin M. Robinson



Title: Attorney-in-Fact





[SIGNATURE PAGE TO AMENDMENT TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

GUGGENHEIM CREDIT SERVICES, LLC











By:

/s/ John F. Mulreaney



Name: John F. Mulreaney



Title: Attorney-in-Fact





[SIGNATURE PAGE TO AMENDMENT TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

SAVE I, LLC











By:

/s/ Justin Maroldi



Name: Justin Maroldi



Title: Assistant Secretary





[SIGNATURE PAGE TO AMENDMENT TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

SCHEDULE I



21st Century Fox America, Inc. Master Trust

21CF

Blue Cross and Blue Shield of Florida, Inc.

BCBS-FL

Verger Capital Fund LLC

VERGER

Chevron Master Pension Trust

CVR

Sonoma County Employees' Retirement Association

SNM

Guggenheim Loan Master Fund, Ltd.

GLF2

Cork Street CLO Designated Activity Company

CORK

Guggenheim U.S. Loan Fund II

QIF-II

Guggenheim U.S. Loan Fund

QIF-I

Guggenheim Funds Trust - Guggenheim Macro Opportunities Fund

GIO

I.A.M. National Pension Fund - Bank Loan Strategy

IAM-BL

Guggenheim Private Debt Fund Note Issuer, LLC

PDFNI

NZC Guggenheim Master Fund Limited

NZCG

Guggenheim U.S. Loan Fund III

QIF-III

Guggenheim Strategic Opportunities Fund

GOF-FI

Guggenheim Variable Funds Trust - Series F (Floating Rate Strategies Series)

GIF-VIT

Maverick Enterprises, Inc.

MAV

South Carolina Retirement Systems Group Trust

SOCAR

Wilshire Institutional Master Fund SPC - Guggenheim Alpha Segregated Portfolio

BP-ALPHA

EAF comPlan II - Private Debt

COMPLANFV

Endurance Specialty Insurance Ltd.

ESH2

Mercer Field II CLO Ltd.

MERCERII

1828 CLO Ltd.

1828CLO

Seven Sticks CLO Ltd.

7STICKS

Hempstead II CLO Ltd.

HEMPII

Private Debt Investors Feeder, LLC

PDIF





--------------------------------------------------------------------------------